Citation Nr: 1235342	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-38 720	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California
 
THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for skin disability, to include dermatitis.
 
2.  Entitlement to service connection for skin disability, to include dermatitis. 
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 

ATTORNEY FOR THE BOARD
 
Dan Brook, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1943 to January 1946, and from May 1947 to October 1948.  
 
This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Los Angeles, California Regional Office (RO) of the Department of Veterans' Affairs (VA).
 
In March 2012, a Board hearing was held at the RO before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  
 
The merits of the issue of entitlement to service connection for skin disability, to include dermatitis, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  In December 1989 decision, the Board denied entitlement to service connection for skin disability, to include dermatitis. 
 
2.  Evidence associated with the record since the December 1989 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for skin disability, to include dermatitis. 
 
 
CONCLUSIONS OF LAW
 
1.  The December 1989 Board decision is final.  38 U.S.C.A. § 7104 (West 2002). 
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for skin disability, to include dermatitis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
 
I.  Veterans Claims Assistance Act of 2000 (VCAA)
 
The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the outcome detailed below concerning the Veteran's claim to reopen, an assessment of VA's duties under the VCAA is not necessary.
 
Analysis
 
In an October 1981 decision, the Board denied entitlement to service connection for chronic skin disability on the merits, finding that while the Veteran was treated for dermatitis during his first term of service, he did not manifest a chronic skin disability during his second period of active duty, and he did not then have dermatitis or other chronic skin disability, which developed in service.  In a December 1989 decision, the Board found no "new factual basis" which would permit granting service connection.  The appellant was informed of these decisions but he did not perfect a timely appeal.  Hence, they are final.  38 U.S.C.A. § 7104.  
 
Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
 
When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).
 
The evidence of record at the time of the December 1989 Board decision primarily consisted of the service treatment records, VA treatment records and the report of a May 1979 VA skin examination.  The service treatment records show that the Veteran was treated for severe unclassified dermatitis during his first period of service from February to July 1945, including hospitalization and convalescent leave.  At a January 1946 separation examination, the skin was found to be normal.  A March 1946 medical certificate shows findings of pyoderma or dermatitis as manifested by scattered multiple purulent superficial skin lesions.  At an October 1948 separation examination, the skin was again found to be normal.  
 
At a May 1979 VA examination, the Veteran was found to have bilateral non-inflammatory plantar tinea pedis with onychomycosis of the great toes and mild post inflammatory hyperpigmentation of the groin region.  The examiner commented that there was no current evidence of dermatitis.  
 
VA treatment records from 1981 to 1988 show that the Veteran was seen on an intermittent basis for skin disorders including multiple skin tags about the neck, ear and back, rash in the groin area;  onychomycosis and debridement of the toenails; and a rash, which had spread to the ankle and foot.  At an October 1988 VA examination, the Veteran was found to have lesions secondary to a groin rash.      
 
Evidence received since the December 1989 decision includes VA treatment records and the testimony of the Veteran.   
 
VA treatment records from 2001 to 2009 show intermittent treatment for skin disorders, including dermatitis.  Diagnostic assessments included xerosis, tinea pedis, onychomycosis, an epidermal cyst, seborrheic keratoses, cherry angiomas, acrochordons, intertrigo, chronic, post- inflammatory hyperpigmentation, and stasis dermatitis and varicosities.  
 
During the March 2012 Board hearing, the Veteran testified that from 1948, when he separated from service, until 1977, he self-treated his skin condition.  In 1977, after retiring from his civilian job, he began to get regular VA health care, including treatment for his skin problems.  
 
As the evidence dated since August 1989 has not been considered, it is new.  It also tends to show that the Veteran has a current, chronic dermatitis, most recently diagnosed as stasis dermatitis.  Further, the Veteran's hearing testimony, which must be presumed to be credible for the purposes of determining whether the claim should be reopened, provides additional support to the contention that the appellant has experienced skin problems since separation.  In short, the new evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  That is, the VA medical records show a diagnosis of some form dermatitis and the Veteran's testimony suggests that a skin disability has been present since service.  Thus, the claim is reopened.  38 U.S.C.A. § 5108.
  
 
ORDER
 
New and material evidence having been received, the claim of entitlement to service connection for skin disability, to include dermatitis, is reopened.  
 
 

REMAND
 
Having reopened the claim of entitlement to service connection for skin disability, to include dermatitis, the Board must consider the merits of the claim.  On review, further development is warranted.  
 
As noted above, the Veteran reported that he began to receive post-service VA medical treatment for skin problems as early as 1977.  The available VA medical evidence of record does not, however, show such treatment until 1981.  Additionally, it is not clear whether the VA records on file of treatment for skin disability from 1981 to 2009 are complete.  Consequently, on remand, the AMC/RO should attempt to obtain any available records of VA treatment for skin disability from the Los Angeles VA Health Care system from 1977 to the present.  In so doing, the AMC/RO should request records from current VA facilities, along with archived records from the Records Management Center (RMC) in St. Louis, and any applicable Federal Records Depository Center. 
 
The AMC/RO should also ask the Veteran to identify any additional recent sources of treatment or evaluation he has received for skin disability, to specifically include dermatitis,  and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified. 
 
Thereafter, the Veteran should be afforded a VA examination by an appropriate physician prior to final determination of this claim.  38 C.F.R. § 3.159(c)(4).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO should attempt to obtain any available records of VA treatment for skin disability from the Los Angeles VA Health Care system, to include the former "Temple Clinic" from 1977 to the present.  In so doing, the AMC/RO should request records from all pertinent VA facilities along any records archived at the Records Management Center (RMC) in St. Louis, and/or any applicable Federal Records Depository Center.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The AMC/RO should also ask the Veteran to identify any additional other sources of treatment or evaluation he has received for any skin disability, to include dermatitis,  and should then attempt to secure copies of complete records of the treatment or evaluation from all sources appropriately identified. 
 
3.  Thereafter, the Veteran should be afforded a VA examination by a dermatologist to determine whether it is at least as likely as not that a current skin disability, to include dermatitis, is related to service.  The dermatologist is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The dermatologist must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must also specify the range of dates of the records reviewed on Virtual VA. Any indicated tests should be performed.
 
Following the examination the dermatologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current skin disability, to include dermatitis, is related to service.  The dermatologist must provide a rationale for the opinion provided.  If dermatitis diagnosed the examiner must specifically address any relationship such a disorder may have with the Veteran's in-service episode of dermatitis in 1945.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, he or she should specifically explain the reason for this conclusion.
 
5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  
 
6.  After the development requested has been completed, the AMC/RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.   
 
7.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


